In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-312V
                                    Filed: October 14, 2015
                                        UNPUBLISHED

****************************
JOVAN RAGIA,                           *
                                       *
                   Petitioner,         *      Damages Decision Based on Proffer;
                                       *      Tetanus, Diphtheria, Acellular Pertussis
                                       *      Vaccine (Tdap); Shoulder Injury Related
SECRETARY OF HEALTH                    *      to Vaccine Administration (SIRVA);
AND HUMAN SERVICES,                    *      Special Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On March 26, 2015, Jovan Ragia (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act”]. Petitioner alleges that he suffered a shoulder injury caused
by the tetanus, diphtheria, acellular pertussis (“Tdap”) vaccine he received on April 16,
2014. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

        On July 30, 2015, the undersigned issued a ruling on entitlement in favor of
petitioner. On October 14, 2015, respondent filed a proffer on award of compensation
[“Proffer”] stating that petitioner should be awarded a lump sum in the amount of
$109,579.18. Proffer at 2. This amount represents compensation for lost earnings


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
($8,326.22), pain and suffering ($100,000.00), and past unreimbursable expenses
($1,252.96).

       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as set forth in the Proffer. Pursuant to the terms stated in the attached
Proffer, the undersigned awards the following:

    A. A lump sum payment of $109,579.18, in the form of a check payable to
       petitioner, Jovan Ragia. This amount represents compensation for all damages
       that would be available under § 300aa-15(a).

        Proffer ¶III.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
JOVAN RAGIA,                              )
                                          )
                  Petitioner,             )
                                          )                  No. 15-312V
v.                                        )                  Chief Special Master Dorsey
                                          )                  ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

   I.   Items of Compensation

        A. Future Medical Care Expenses

        Respondent proffers that based on the evidence of record, petitioner is not entitled to an

award for projected unreimbursable medical care expenses incurred from the date of judgment as

provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

        B. Lost Earnings

        The parties agree that based upon the evidence of record, Jovan Ragia has suffered a past

loss of earnings as a result of his vaccine-related injury. Therefore, respondent proffers that the

Court should award Jovan Ragia a lump sum of $8,326.22 for his lost earnings as provided under

the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

        C. Pain and Suffering

        Respondent proffers that the Court should award Jovan Ragia a lump sum of $100,000.00

for his actual and projected pain and suffering. This amount reflects that the award for projected
pain and suffering has been reduced to net present value. See § 300aa-15(a)(4). Petitioner

agrees.

          D. Past Unreimbursable Expenses

          Evidence supplied by petitioner documents Jovan Ragia’s expenditure of past

unreimubursable expenses as a result of his vaccine-related injury. Respondent proffers that the

Court should award Jovan Ragia a lump sum of $1,252.96 for past unreimbursable expenses as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

          E. Medicaid Lien

          Petitioner represents that there are no outstanding Medicaid liens related to his vaccine-

related injury.


    II. Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below and request that the Chief Special Master’s

decision and the Court’s judgment award the following 1: a lump sum payment of $109,579.18,

representing compensation for lost earnings ($8,326.22), pain and suffering ($100,000.00), and

past unreimbursable expenses ($1,252.96), in the form of a check payable to petitioner, Jovan

Ragia.


    III. Summary of Recommended Payment Following Judgment

    Lump sum payable to petitioner:                                    $109,579.18




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
                          Respectfully submitted,

                          BENJAMIN C. MIZER
                          Principal Deputy Assistant Attorney General

                          RUPA BHATTACHARYYA
                          Director
                          Torts Branch, Civil Division

                          VINCENT J. MATANOSKI
                          Deputy Director
                          Torts Branch, Civil Division

                          LINDA S. RENZI
                          Senior Trial Counsel
                          Torts Branch, Civil Division


                          s/ Claudia B. Gangi
                          CLAUDIA B. GANGI
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington D.C. 20044-0146
                          Tel: (202) 616-4138


Dated: October 14, 2015